Citation Nr: 1027486	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable evaluation for folliculitis and 
furunculosis of the buttocks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran served in the military from August 1965 to September 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied an increased evaluation for folliculitis and 
furunculosis of the buttocks, evaluated as noncompensable. 

The Veteran testified at a Travel Board hearing before the 
undersigned in July 2008.  A transcript has been associated with 
the claims folder.  

In January 2009, the Board remanded the matter for the purpose of 
obtaining additional VA treatment records and affording the 
Veteran a new VA examination.  Such has been accomplished.  The 
matter has therefore been returned to the Board for final 
appellate consideration.

Further, in its January 2009 Remand, the Board noted that the 
Veteran had raised a claim for service connection for a skin 
disorder of the arms, to include prurigo nodularis.  The issue 
was referred to the RO for initial consideration.  This was not 
accomplished.  Thus, the issue of entitlement to service 
connection for a skin disorder of the arms, to include prurigo 
nodularis, is again referred to the RO/AMC for appropriate 
consideration.


FINDING OF FACT

The Veteran's disability from folliculitis and furunculosis of 
the buttocks does not involve at least 5 percent of the entire 
body or 5 percent of exposed areas, or require treatment such as 
therapeutic doses of corticosteroids or other immunosuppressive 
drugs; and, there also is evidence of scars or limitation of 
motion.



CONCLUSION OF LAW

The Veteran does not meet the criteria for a compensable 
evaluation for folliculitis and furunculosis of the buttocks.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.27, 
4.118, Diagnostic Codes 7801-7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  With respect to the Dingess requirements, in 
March 2009, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

As indicated above, certain VCAA notice was provided after the 
initial unfavorable AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after 
the March 2009 notice was provided to the Veteran, the claim was 
readjudicated in a May 2010 SSOC.


Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records.  
Further, the Veteran submitted written statements in support of 
his claim, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in July 2008.  

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in October 2006 and March 2010.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  On appeal, the Board remanded this issue 
for a more recent examination, which was performed in March 2010.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's skin condition 
since the March 2010 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations, and on the ability to 
function under the ordinary conditions of daily life.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 
Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 
(see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 
revisions are applicable to claims for benefits received by the 
VA on or after October 23, 2008.  Id.  In this case, the Veteran 
filed his claim in February 2004.  Therefore, only the post-2002 
and pre-October 2008 version of the schedular criteria is 
applicable.  

The Veteran's service-connected folliculitis and furunculosis of 
the buttocks has been evaluated as noncompensable pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7899-7806.  As this disorder is 
not listed on the Rating Schedule, the RO assigned Diagnostic 
Code 7899 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be coded 
first the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous, Diagnostic Code 7806, relating to dermatitis 
or eczema. 38 C.F.R. § 4.118.  The Board agrees that this is the 
appropriate diagnostic code.

Under Diagnostic Code 7806, a zero percent rating is warranted 
where the skin disability covers less than 5 percent of the 
entire body or less than 5 percent of the exposed areas affected, 
and, no more than topical therapy was required over the past 12-
month period; a 10 percent rating is warranted where the skin 
disability covers at least 5 percent, but less than 20 percent of 
the entire body, or at least 5 percent, but less than 20 percent 
of the exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during the 
past 12-month period; a 30 percent rating is assigned when the 
disorder covers 20 to 40 percent of his entire body or 20 to 40 
percent of exposed areas affected, or by systemic therapy being 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. 

Here, the Veteran was afforded a VA skin diseases examination in 
October 2006, at which time he was diagnosed with folliculitis 
and furunculosis of both buttocks.  The Veteran treated his 
condition with Sarna anti-itch lotion.  Physical examination 
revealed multiple pink and violaceous papules and macules along 
the gluteral cleft.  Three to four lesions on the buttocks had 
superficial erosion, while two to three lesions had central 
pustule and were tender to palpation.  There was no disfigurement 
or scarring found.   

At the Veteran's July 2008 Travel Board hearing, the Veteran and 
his spouse claimed that the skin disability had worsened since 
his October 2006 examination.  Notably, in indicating that she 
was a nurse and that she had evaluated the Veteran's buttocks 
prior to the hearing, the Veteran's spouse expressed her 
professional opinion that the condition had worsened since 2006.  
As such, the Board remanded the claim so that a new medical 
opinion could be obtained for the purpose of ascertaining the 
severity and manifestations of the Veteran's service-connected 
folliculitis and furunculosis of the buttocks.  

The Veteran was afforded his second VA skin diseases examination 
in March 2010, at which time he was diagnosed with inactive 
folliculitis and furunculosis of both buttocks.  The Veteran 
reported itching, papules, scabbing, and bleeding.  Upon 
examination, it was noted that no exposed areas (head, face, 
neck, hands) were affected by the condition, and less than 5 
percent of the total body area was affected.  The examiner noted 
that the condition was not currently active, as there were no 
active lesions consistent with folliculitis/furunculosis upon 
examination.  The examiner did note a few slightly hyper-
pigmented macules presumably caused by post-inflammatory 
pigmentary changes, however.  No scars were identified nor 
described.

VA treatment records dated from 2006 to 2009 document the 
Veteran's treatment for various service connected and non-service 
connected disabilities.  The records contain little, if any 
reference, to active folliculitis and furunculosis of both 
buttocks.  Consultations dated in January and July 2007 
specifically noted that there was no evidence of rash.  Rather, 
with respect to the skin, the July 2007 report shows that the 
Veteran was evaluated complaints of lesions (prurigo nodularis) 
of the arms.   Similar findings pertaining to prurigo nodularis 
and/or neurodermatitis were made in August and November 2007.  As 
noted above, the Board has referred the Veteran's claim of 
entitlement to service connection for prurigo nodularis to the RO 
for consideration.

Based on the evidence of record, the Board finds that an 
increased rating for the Veteran's folliculitis and furunculosis 
of both buttocks is not warranted.  As noted above, a compensable 
evaluation requires at least 5 percent, but less than 20 percent, 
of the entire body or exposed areas be affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs to be required for a total duration of 
less than six weeks during the past 12-month period.  The 
evidence during the period on appeal does not rise to this level.  
The Veteran had been treated with topical steroids and 
antihistamines, but there is no indication that he was prescribed 
systemic therapy for any period.  Moreover, the clinical evidence 
does not show that the Veteran's service connected folliculitis 
and furunculosis of both buttocks affected at least 5 percent of 
his exposed or entire body.  On the contrary, the VA examiner 
that conducted the March 2010 examination opined that less than 5 
percent of the Veteran's exposed and less than 5 percent of his 
entire body was affected.  Further, as no scars related to the 
folliculitis and furunculosis of both buttocks have been 
identified, and the VA examiner specifically noted that there was 
no functional impairment, a compensable rating under Diagnostic 
Codes 7800-5 is not for application.

Consideration has been given to the testimony of the Veteran's 
wife (a registered nurse) with respect to the severity of the 
Veteran's folliculitis and furunculosis of both buttocks.  
However, on close scrutiny of her statements, the Board notes 
that she merely stated that the service connected skin disorder 
had worsened since the last examination.  She did not indicate 
how it had worsened.  She also failed to describe a skin disorder 
with any detail, to include percentage of area affected.   
Moreover, she acknowledged that the Veteran did not take 
corticosteroids or other immunosuppressive drugs to treat his 
folliculitis and furunculosis of both buttocks.  The opinion 
therefore holds very little probative value.

With regard to this claim, the Board has also considered the 
Veteran's statements that his disability is worse than the 
noncompensable rating he currently receives.  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of a skin 
disability according to the appropriate diagnostic codes.  

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a compensable disability 
rating for the Veteran's folliculitis and furunculosis of the 
buttocks have not been met.  The benefit sought on appeal is 
accordingly denied.

In so deciding, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
folliculitis and furunculosis of the buttocks is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's skin condition with the established criteria found 
in the rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected folliculitis and 
furunculosis of the buttocks.  Additionally, there is not shown 
to be evidence of marked interference with employment due to his 
service-connected folliculitis and furunculosis of the buttocks 
alone.  

In short, there is nothing in the record to indicate that his 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a compensable evaluation for folliculitis and 
furunculosis of the buttocks is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


